DETAILED ACTION
Applicant’s arguments were submitted on 2/9/21 was received. No amendments were presented 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Drawings
The drawings objections are maintained.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plug-in connector operatively configured for providing electrical contact with the module connector of the energy storage system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
	
Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diez (DE102010031380 translated by US Patent 9,105,949), on claims 1, 11-13 are maintained.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




Claim(s) 1, 11-13 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diez (DE102010031380 translated by US Patent 9,105,949).
Regarding claim 1, the Diez reference discloses an apparatus configured to extend the service life of a motor vehicle energy storage system, the apparatus comprising a plurality of storage cells of the energy storage system, the storage cells configured to store electrochemical energy for operating the motor vehicle, each storage cell having two connection terminals, a plurality of connection elements operatively configured for electrically contacting associated connection terminals of the storage cells (1:20-25),  and a temperature sensor unit (136) configured to detect a temperature of the energy storage system and to provide detected temperature information to an automatic temperature control system of the motor vehicle (circuit board), the temperature sensor unit having a respective temperature sensor arranged directly on a tab of one of the plurality of connection elements (Fig. 1), which one of the plurality of connection elements is electrically and thermally conductively coupled between two associated connection terminals of the storage cells, wherein the connection element forms a connection surface, which is where the connection element overlaps the terminals, and extends between the two associated connection terminals to which the connection element is electrically and thermally conductively coupled, wherein the tab extends from the connection surface at exactly one side thereof, at where the connection element overlaps an associated connection terminal, but does not extend from between the associated connection terminals, such that the tab is coplanar with the connection surface, and wherein the temperate sensor is arranged on the tab so to not overlap with the connection surface (Fig. 1, 12).  
	Regarding claim 11, Diez reference discloses the connection element is a cell connector operatively configured to electrically mutually connect connection terminals of two storage cells (Fig. 1).
	Regarding claim 12, the Diez reference discloses the connection element is a module connector operatively configured to provide electrical contact with the energy storage system (1:20-40). 
	Regarding claim 13, the Diez reference discloses the connection element is a module connector operatively configured to provide electrical contact with the energy storage system (1:20-40).
Claim Rejections - 35 USC § 102/103
The rejection under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Diez (DE102010031380 translated by US Patent 9,105,949), on claim 17 is maintained.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Diez (DE102010031380 translated by US Patent 9,105,949).
Regarding claim 17, the Diez reference is silent in disclosing the tab has a lower current density than the connection surface extending between the two associated connection terminals to which the connection element is electrically and thermally conductively coupled, however, this appears to be inherent since the current is higher between two terminals in which electricity is expected to conduct electricity. It is the position of the Examiner that such properties are inherent, given that Diez reference and the present application utilize similar or the same structures. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

Claim Rejections - 35 USC § 103
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez (DE102010031380 translated by US Patent 9,105,949) in view of Matthias (US Publication 2010/0203368), on claim 14-16 are maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14- 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez (DE102010031380 translated by US Patent 9,105,949) in view of Matthias (US Publication 2010/0203368).
Regarding claim 14, the Diez reference discloses the claimed invention above and further incorporated herein. The Diez reference discloses multiple cells connected to each other and monitored the temperature of the electrochemical cell for system control purposes. The Diez reference discloses the temperature sensor is further connected the evaluation unit (140, Applications feedable to a logic unit for evaluation). The Diez reference is silent in specifying further comprising a plug-in connector operatively configured for providing electrical contact with the module connector of the energy storage system. However, it appears the Matthias reference discloses further comprising a plug-in connector operatively configured for providing electrical contact with the module connector of the energy storage system in order to monitor the battery characteristics (P26).  Since, a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its KSR v. Teleflex

Regarding claim 15, the Diez reference discloses the claimed invention above and further incorporated herein. The Diez reference discloses multiple cells connected to each other and monitored the temperature of the electrochemical cell for system control purposes. The Diez reference discloses the temperature sensor is further connected the evaluation unit (140, Applications feedable to a logic unit for evaluation). The Diez reference is silent in specifying the temperature sensor unit comprises two temperature sensors, said two temperature sensors being operatively arranged to detect temperatures at different storage cells and wherein temperature signals of the two temperature sensors are feedable to a logic unit for evaluation. However, the Matthias reference discloses the temperature sensor unit comprises two temperature sensors, said two temperature sensor being operatively arranged to detect temperatures at different storage cells and wherein temperature signals of the two temperature sensors (Fig. 5, 200) are feed able to a logic unit for evaluation (P26, evaluation unit) in order to monitor the battery cells, therefore it would have been obvious to one of ordinary skill in the art to incorporate the temperature sensor unit comprises two temperature sensors, said two temperature sensor being operatively KSR v. Teleflex
Regarding claim 16, the Diez reference discloses the claimed invention above and further incorporated herein. The Diez reference discloses multiple cells connected to each other and monitored the temperature of the electrochemical cell for system control purposes. The Diez reference is silent in specifying the connection elements include at least one cell connector and at least one module connector, a cell connector electrically mutually connecting connection terminals of two storage cells and a module connector providing electrical contact for the energy storage system; and the apparatus further comprising: two temperature sensors, a first temperature sensor being thermally coupled with a connection element constructed as a module connector, and a second temperature sensor being thermally coupled with a connection element constructed as a cell connector. However, the Matthias reference discloses the connection elements 
the apparatus further comprising two temperature sensors, a first temperature sensor being thermally coupled with a connection element constructed as a module connector, and a second temperature sensor being thermally coupled with a connection element constructed as a cell connector. (Fig 5, 200 to the left side) in order to monitor the temperature of the battery. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the connection elements include at least one cell connector and at least one module connector, a cell connector electrically mutually connecting connection terminals of two storage cells (fig. 5) and a module connector providing electrical contact for the energy storage system (P26) and the apparatus further comprising two temperature sensors, a first temperature sensor being thermally coupled with a connection element constructed as a module connector, and a second temperature sensor being thermally coupled with a connection element constructed as a cell connector (Fig 5, 200 to the left side) taught by the Matthias reference into the disclosure of the Diez reference in order to monitor the battery characteristics.  Since A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it KSR v. Teleflex
		
Response to Arguments
Applicant's arguments filed 2/9/2020 have been fully considered but they are not persuasive. 
The Applicant argues that the drawings objection is traversed and that at least Fig. 1 and Fig. 8 illustrates “plug-in connector 22. 
However, the specification clearly discloses that 22 is a cell connector and not a plug-in connector. Component 22 does not illustrate any connections to plug into or out of. The drawing objection is maintained.
The Applicant argues that the Diez reference does not teach temperature sensor arranged directly on a tab, the tab extends from the connection surface at exactly one side thereof, the tab is coplanar with the connection surface and that the temperature sensor is arranged on the tab.
However, as rejected Diez clearly discloses in Fig. 1 and Fig. 12 that the temperature sensor (136) is arranged directly on a tab (112), the tab extends from the connection surface (the connection surface is between the two battery terminals; 108) at exactly one side thereof (to the right of the batteries), the tab is coplanar with the connection surface and that the temperature sensor is arranged on the tab as can be seen in Fig. 1 and 12. 

. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725